—In a claim to recover damages for personal injuries, the claimant appeals from an order of the Court of Claims (Silverman, J.), entered October 9, 1996, which denied her motion, in effect, for leave to renew a prior motion for leave to serve a late notice of claim pursuant to Court of Claims Act § 10 (6) which was determined by a prior order of the same court, dated June 5, 1996.
Ordered that the order is affirmed, without costs or disbursements.
The claimant has not offered a valid excuse for failing to submit the additional facts upon her original application for leave to file a late notice of claim (see, McRory v Craft Architectural Metals Corp., 112 AD2d 358; Foley v Roche, 68 AD2d 558, 568). While a motion to renew may be granted as a matter of discretion despite the moving party’s previous awareness of the additional facts (see, Vitale v La Cour, 96 AD2d 941; Esa v New York Prop. Ins. Underwriting Assn., 89 AD2d 865), the circumstances of this case do not warrant such an exercise of discretion. Thompson, J. P., Pizzuto, Santucci and Joy, JJ., concur.